By the Court, Beardsley, O. J.
How much, if any thing, the evidence of the witness, Dun ton, would have amounted to, is not' for us to say, but it was clearly competent and should not have been rejected by the court. It tended more or less to show ill will or malice on the part of the.witness towards the prisoner on trial, and was therefore pertinent and material. It is always competent to show that a witness is hostile to the party against whom he is called; that he has threatened revenge, or that a quarrel exists between them. A jury would scrutinize, more closelyzand doubtingly, the evidence of a hostile than that of an indifferent or friendly witness. Hence it is always competent to show the relations which exist between the witness and the party against, as well as the one for, whom he was called. The inquiry is material, as.it goes directly to the credit of the witness in the particular case. (1 Greenl. Ev. §§ 449,450 ; 1 Stark. Ev. ed. 1842, pp. 189, 190 ; 1 Phil. Ev. 272, 273; Cowen Hill’s Notes, pp. 729, 730, 765; Atwood v. Welton, 7 Cont. 70.)
The court also erred in allowing the district attorney to give evidence that his witness, M. B. Perkins, was of good general character for morality and truth, for the reputation of the witness had not been attacked by the defendant. The only ground on which this evidence can be supposed to have been received is, that the defendant gave some evidence that the witness, on former occasions, had made certain statements which he now denied to have made, and that his testimony was in some respects contradicted by other evidence before the jury. Granting all this to have been shown by the defendant, so that the truth of the evidence given by the witness was thus drawn in question, it furnished no ground for allowing the *109prosecutor to give evidence of the general good character of his own witness. The very point was considered and adjudged by this court, in the late case of The People v. Hulse, (3 Hill, 309.) Without going over the subject here, we refer to the views there expressed' by Mr. Justice Bronson, and in which we fully concur.
The district attorney having been allowed to go into evidence that his witnesses were of good character, before it had been attacked on the other side, the defendant offered similar » evidence as to the witnesses on his part. This was objected to by the public prosecutor and rejected by the court. We think there was no error in this, although we are quite unable to see upon what principle this evidence was refused by the court after similar evidence on the part of the prosecution had been received.
It was argued that the reputation of the witness Osborn could not be attacked, as he had only been examined on the question of character in regard to another witness. We un- - derstand the rule to be that the general character of every witness may be drawn in question by the party against whom he is called, and we are not aware of any such limitation as the one referred to on the argument.
There are several other points presented on this bill of exceptions, some of which, we think, were wrongly decided by the court; but those already stated show that whatever the case really may have been, there was error in the trial and conviction. Without therefore adverting particularly to other points in the case, the judgment must be reversed.
Judgment reversed.